Citation Nr: 1141172	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  04-43 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression. 

2.  Entitlement to service connection for a cardiovascular disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on a period of active guard reserve (AGR) training from June 1973 to October 1973 and on active duty from February 1980 to August 1985, with additional service in the Army National Guard. 

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the benefits sought on appeal.

The Board remanded the issues on appeal in September 2007 for additional development of the record.  In a June 2010 decision, the Board denied the claims.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Partial Vacatur and Remand (Joint Motion) in March 2011.  By a March 2011 order, the Court granted the Joint Motion and remanded the matter for compliance with its instructions.  

In a September 2011 Written Brief Presentation, the Veteran's representative requested VA to reopen a claim for service connection for a low back disability, to include degenerative joint disease of the lumbar spine.  The Veteran's representative also requested that VA stay adjudication of the psychiatric claim until the low back claim was adjudicated, as the psychiatric claim was contingent on service connection for the low back disability.  

The Board finds that the Veteran's application to reopen a claim for service connection for a low back disability, to include degenerative joint disease of the lumbar spine, is not inextricably intertwined with the claim for service connection for an acquired psychiatric disorder, to include depression.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  As a result, the Board will proceed to adjudicate the Veteran's psychiatric claim in this decision.  

The Veteran's application to reopen a claim for service connection for a low back disability, to include degenerative joint disease of the lumbar spine, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's psychiatric claim, the Joint Motion observes that the Board June 2010 decision noted that it was unclear whether the "charts" reviewed by a private physician in connection with a May 2004 medical opinion consisted of the Veteran's entire claims file or just medical records associated with that provider.  The Joint Motion notes that the Board provided inadequate reasons and bases in light of the Court's subsequent decision in Savage v. Shinseki, 24 Vet App 259 (2010).  On remand, the Board was to apply the principles set forth in Savage.

In this regard, in Savage the Court held that when a private treatment record is unclear or insufficient, and it reasonably appears that requesting clarification could provide relevant information otherwise not in the record, VA has a duty to obtain clarification from either the private examiner or the claimant, or explain why clarification is unreasonable.  Thus, in the current case the Veteran should be given an opportunity to ask the May 2004 private physician to provide an explanation as to which records constituted the "charts" he or she reviewed when making the May 2004 opinion.  Additionally, the physician may provide any additional opinion he feels necessary. 

The Joint Motion also relates that the Board erred when it accepted a December 2007 VA medical opinion that there was no way of apportioning the Veteran's depression to a specific problem or specific etiology without resorting to speculation.  The Joint Motion specifies that the Board's rationale for accepting the inconclusive opinion appeared to be based solely on the examiner's claims file review, and the Board did not adequately discuss reasons and bases as enunciated in Jones v. Shinseki, 23 Vet. App. 382 (2010), and Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In this regard, the Board observes that Jones held that before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  

With respect to the Veteran's cardiovascular claim, the Joint Motion notes that development requested by the Board's September 2007 remand was not fully completed.  In this regard, the Board notes that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.

The Board's September 2007 remand requested that VA schedule the Veteran for a cardiovascular examination to determine the nature and etiology of his current cardiovascular disability.  In pertinent part, the VA examiner was to provide an opinion as to whether it was at least as likely as not (at least a 50 percent chance) that any diagnosed heart disability was caused or aggravated by active service, to include active duty for training (italics added). 

However, the report of the corresponding VA examination, conducted in January 2008, is unclear as to whether the VA examiner acknowledged or was aware of any period of ACTDUTRA.  The VA examiner did not fully address whether the Veteran's heart disability was aggravated by ACTDUTRA and thus did not comply with the Board's September 2007 remand instructions.  The Joint Motion points out that the Veteran's service treatment records reflect that during a period of ACTDUTRA in April 1990, he was hospitalized for chest pains and diagnosed with hypertension.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the private physician who wrote the May 2004 medical opinion using the appropriate release form, and ask him to clarify whether the "charts" that he reviewed consisted of the Veteran's entire claims file or just medical records associated with him.  

In the alternative, the Veteran should be informed that he can contact the May 2004 physician and obtain this information himself.  Any evidence received should be filed in the record. 

2.  Forward the Veteran's claims folder to the examiner who provided the December 2007 VA medical opinion (or a suitable substitute if this individual is unavailable) for an addendum.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report must be annotated in this regard.  The examiner is requested to review the pertinent medical records, and provide a written opinion as to the presence, etiology and onset of the Veteran's depression.  

Specifically, the examiner is requested to provide an opinion as to whether it is at least as likely as not (at least a 50 percent chance) that the Veteran's depression was caused or aggravated by active service, to include active duty for training.  If the examiner is unable to identify the cause of the Veteran's depression without speculation, he is requested to fully explain the basis for such an opinion.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

3.  Forward the Veteran's claims folder to the examiner who conducted the January 2008 VA examination (or a suitable substitute if this individual is unavailable) for an addendum.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner prior in conjunction with the examination, and the examination report must be annotated in this regard.  The examiner is requested to review the pertinent medical records, and provide a written opinion as to the presence, etiology and onset of the Veteran's heart disability.

Specifically, the examiner is requested to provide an opinion as to: (1) the nature of the Veteran's heart disability, and: (2) whether it is at least as likely as not (at least a 50 percent chance) that any diagnosed heart disability was caused or aggravated by active service, to include active duty for training.  

The examiner is asked to specifically address the April 1990 ACTDUTRA medical records that reflect chest pains and a diagnosis of hypertension.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinions.

4.  Then, readjudicate the Veteran's claims.  If either benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



